Citation Nr: 1625900	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-26 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUEs

1.  Entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C.A § 1310. 

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran, who served on active duty from October 1950 to October 1953 and from December 1953 to October 1970, died in July 2006.  The Appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the matters on appeal in August 2010.

The Appellant had two Board hearings in Washington, D.C. before two different Veterans Law Judges (VLJs).  The first hearing was held in May 2010 before VLJ Kathleen K. Gallagher.  The second hearing was held in November 2015 before S.L. Kennedy.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the two Board hearings.  See 38 C.F.R. § 20.707 (2015).  Although the Appellant has not been afforded a hearing before the third VLJ with respect to this claim, the Board finds that remand for an additional hearing is not necessary because the claim is being allowed and does not result in prejudice to the Appellant.  See Arneson v. Shinseki, 24 Vet. App. 379 (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  During his lifetime, the Veteran was service connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling; multiple fragment wounds of the right upper extremity with loss of use of the right hand/claw hand, rated as 70 percent disabling; multiple fragment wounds right chest with hemopneumothorax, residual pain, restricted expansion, decreased exercise tolerance, with restricted lung disease, and decreased vital capacity, rated as 40 percent disabling; donor graft site scar of the right thigh, rated as noncompensably disabling; and fragment wound scars of the abdomen, right leg, and left foot, also rated as noncompensably disabling. He was in receipt of a total rating based on individual unemployability effective from March 6, 2000 and a 100 percent schedular rating from September 30, 2005.

2.  According to the Certificate of Death, the cause of death was rectal cancer; however, the most probative evidence also establishes that heart disease was a proximate cause of death.  

3.  The Veteran's death is etiologically related to service-related ischemic heart disease; additionally, his other service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that they rendered him materially less capable of resisting the effects of other disease or injury primarily causing death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.103, 3.303. 3.304, 3.307, 3.309, 3.312 (2015).

2. The Appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 1318 (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Appellant's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection for the Cause of Death

VA law and regulations provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

During his lifetime, the Veteran was service connected for PTSD, rated as 100 percent disabling; multiple fragment wounds of the right upper extremity with loss of use of the right hand/claw hand, rated as 70 percent disabling; multiple fragment wounds right chest with hemopneumothorax, residual pain, restricted expansion, decreased exercise tolerance, with restricted lung disease, and decreased vital capacity, rated as 40 percent disabling; donor graft site scar of the right thigh, rated as noncompensably disabling; and fragment wound scars of the abdomen, right leg, and left foot, also rated as noncompensably disabling.  The Veteran was in receipt of a total rating when he died in July 2006.  

According to the Certificate of Death, the cause of death was rectal cancer.  With regard to the cause of the Veteran's death, a medical opinion was obtained in October 2010.  The examiner noted that the Veteran had multisystem problems.  The examiner reported that the records did not show any colonoscopy, proctoscopy, or sigmoidoscopy recorded and there was no biopsy report confirming colon cancer.  The examiner noted that the Certificate of Death stated that rectal cancer was the cause of death, but the examiner was unable to find any documentation supporting this conclusion.  The examiner observed that the Veteran's chart documented pulmonary and vascular problems and stated that it was the examiner's opinion that with the Veteran's severe dementia, a cardiopulmonary cause of death was more likely than not.  Thus, the examiner opined that there was nothing to support the diagnosis of rectal cancer, as listed as the cause of death on the Certificate of Death.  The examiner further noted that rectal cancer is not a disease presumptively associated with herbicide exposure, as recognized by VA.  

Another VA medical opinion was obtained in September 2011.  The examiner opined that the Veteran's cause of death was not caused by or a result of service in the Republic of Vietnam and exposure to herbicides.  The examiner explained that the Veteran never had a firm diagnosis of colorectal cancer during his lifetime.  The examiner referred to an inpatient note dated in January 2006 which showed that there was a decision not to proceed with a full workup of his gastrointestinal (GI) bleeding in light of other concurrent problems, primarily Alzheimer's disease.  There was therefore no ante mortem diagnosis established for rectal carcinoma.  The examiner noted that even presuming that the Certificate of Death diagnosis of rectal carcinoma was accurate, it could not be concluded that the condition was a result of exposure to herbicides because rectal carcinoma is not a presumptive disorder for herbicide exposure.  

Another VA opinion was obtained in October 2012.  This examiner concurred that there was no corroboration of rectal cancer in the record.  The examiner also opined that the Veteran's urinary tract problems did not cause his death.  The examiner stated that while it was possible and even probable that the proximal mechanism of death was a cardiac arrhythmia either as a primary event, or more likely, a secondary event from the Veteran's overall decline, there was no evidence of any significant underlying ischemic or valvular heart disease.  The examiner suggested that the Veteran's Alzheimer's disease played an etiological role in causing death given his deterioration from that disease, but noted that his full condition at home was not known.  Ultimately, the examiner indicated that the Veteran's cause of death was unknown, but not due to service-connected disabilities.

The October 2012 opinion indicated that the Veteran did not have heart disease, noting that there was a notation of heart failure that was erroneous.  The examiner appeared to be referring to a February 2006 hospitalization that indicated the Veteran had "hypertensive heart disease unspecified with heart failure;" however, congestive heart failure was also noted in both 2005 and 2006 clinical problems lists and a VA examiner previously opined that the likely cause of death was cardiopulmonary in nature.  In addition, the October 2012 opinion did not address the impact of all of the Veteran's service-connected disabilities had on his death.  Thus, the opinion did not therefore fully address the cumulative impact of all of the Veteran's service-connected disabilities in the assessment that the Veteran's overall decline preceded death.  As such, the Board requested a VA medical expert opinion which was thereafter provided in May 2016.  

The medical expert opinion was provided by a cardiologist who concluded that the Veteran had ischemic heart disease which was a proximate cause of death and also that the sum total of his service-connected disabilities played a role in causing death.  In reasoning why the Veteran had ischemic heart disease, the expert noted that the Veteran had been noted to have objective findings of atherosclerotic vascular disease on a February 2006 head computerized tomography (CT), calcifications in the aortic knob on chest x-ray in February 2006, and a carotid Doppler study demonstrated 40 to 60 percent left internal carotid stenosis in December 1998.  The expert indicated that the fact that the Veteran had ischemic heart disease made it as likely as not that the proximate cause of death was an acute myocardial infarction and further discussed the specifics.  The examiner also noted that there was in fact strong evidence that the Veteran had rectal cancer, but indicated that the service-connected disabilities rendered him less capable of resisting the effects of this disease.  The examiner also further discussed why the Veteran's service-connected disabilities played an etiological role in death.  

Thus, in sum, there are several medical opinions as well as the listed cause of death on the Certificate of Death.  Since the VA medical expert had the full available record for review and specifically addressed in detail all pertinent inquires related to the death of the Veteran, the Board finds that decision to be most probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Therefore, the Board finds that the most probative evidence establishes that the Veteran had ischemic heart disease which was presumed incurred inservice as it is a presumptive disorder for veterans who served in Vietnam, such as this Veteran.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The ischemic heart disease contributed substantially or materially to the cause of death.  Moreover, the Veteran's other service-connected disabilities resulted in debilitating effects and general impairment of health to an extent that they rendered him materially less capable of resisting the effects of other disease or injury primarily causing death.  

In light of the foregoing, service connection for the cause of the Veteran's death is warranted.  


DIC under 38 U.S.C.A. § 1318.

In essence, 38 U.S.C. § 1310 and 38 U.S.C. § 1318 provide separate and alternative methods of obtaining VA DIC.  See generally, Green v. Brown, 10 Vet. App. 111, 114-5 (1997).

Because the Board has granted service connection for the cause of the Veteran's death under the provisions of 38 U.S.C. § 1310, the matter of the Appellant's alternative claim of entitlement to DIC benefits under 38 U.S.C. § 1318 is rendered moot.  Accordingly, the issue of entitlement to DIC benefits under 38 U.S.C. § 1318 is dismissed as no benefit remains to be awarded and no controversy remains.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).














							(Continued on the next page)

ORDER

Entitlement to service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310 is granted.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is dismissed as moot.



			
	P. M. DILORENZO	KATHLEEN K. GALLAGHER
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


